Woeley, Judge,
dissenting:
There can be no doubt that the merchandise is a manufacture of gelatin within the meaning of paragraph 41. But there is grave doubt in my mind that the evidence of record supports a holding that the gelatin sponges have anything more than a physical action in aiding the clotting of blood. The fact that the majority apparently finds it necessary to refer to extrinsic texts in support of its holding strengthens that conclusion. I would reverse on the ground that the presumption of correctness of the collector’s classification has not been satisfactorily overcome.